DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al. (JP 2010-70742) using the English language machine translation for the citations below.
Regarding claim 1: Konishi et al. teaches a rosin modified resin (para. 13) having a structural unit derived from a compound obtained by addition of an α,β -unsaturated carboxylic acid (para. 12) to a conjugated rosin acid (para. 13). Also disclosed in the reaction are units derived from an organic monobasic acid that is not a conjugated rosin acid, such as benzoic acid (example 1), a structural unit derived from an aliphatic polybasic acid anhydride such as maleic anhydride and phthalic anhydride (example 1), and a structural unit derived from a polyol/trimethylolpropane (example 1). Example 3 of Konishi et al. consists of 153 parts China rosin X, 40 parts of maleic anhydride, 135 parts of benzoic acid, 66 parts of tetrahydrophthalic anhydride, 106 parts of pentaerythritol. If China rosin X were 100% abietic acid, the moles of abietic acid would be 0.51 moles (153 parts /302 molar mass of abietic acid). The moles of the maleic anhydride is 0.41 moles (40 parts/ 98 molar mass of maleic anhydride). Because the reaction between abietic acid and maleic anhydride is 1:1, there would be 0.1 moles of abietic acid unreacted (0.51-0.41), which corresponds to about 30.2 grams (0.1 * 302).  The amount of structural unit (ab) is thus 0.41 moles of abietic acid (123.82 g = 0.41 * 302) plus 0.41 moles of maleic anhydride (40 grams from the example 3) = 163.82 (ab).  The weight ratio of (ab) to (c)/benzoic acid is 163.82:135, which converts to 100:82, which overlaps the claimed range. In the case that China rosin X is less than 100% 
Regarding claim 2: Konishi et al. teaches tetrahydrophthalic anhydride (example 3), which has 6 carbons that are not carbonyl carbons.
Regarding claim 3: Calculated from the molar masses of the components, in example 3 there is 0.51 moles China rosin X, 0.41 moles maleic anhydride, 1.1 moles benzoic acid, and 0.43 moles tetrahydrophthalic anhydride.  Therefore there is 17.5 mol % of structural unit (d) (0.43/(0.51+0.41+1.1+0.43)).
Regarding claim 4: Konishi et al. teaches a rosin modified resin (para. 13) having a structural unit derived from a compound obtained by addition of an α,β -unsaturated carboxylic acid (para. 12) to a conjugated rosin acid (para. 13). Also disclosed in the reaction are units derived from an organic monobasic acid that is not a conjugated rosin acid, such as benzoic acid (example 1), a structural unit derived from an aliphatic polybasic acid anhydride such as maleic anhydride and phthalic anhydride (example 1), and a structural unit derived from a polyol/trimethylolpropane (example 1). Example 3 of Konishi et al. consists of 153 parts China rosin X, 40 parts of maleic anhydride, 135 
Regarding claim 5: Konishi et al. teaches 0.41 moles maleic anhydride and 1.1 moles benzoic acid, which is also an α,β -unsaturated carboxylic acid.  If 0.59 mole of this benzoic acid was counted as component (B) and 0.51 moles of the benzoic acid counted as component (C), there would be 196 mol % (B) relative to (A) ((0.41+0.59)/0.51).
Regarding claim 7: Konishi et al. teaches tetrahydrophthalic anhydride (example 3), which has 6 carbons that are not carbonyl carbons.
Regarding claim 8: Konishi et al. teaches the rosin-modified resin set forth above and an active energy ray-curable compound (abstract).
Regarding claim 9: Konishi et al. teaches an active energy ray-curable lithographic ink comprising the resin set forth above, an active energy ray-curable compound and a pigment (abstract).
Regarding claim 10: Konishi et al. teaches a printed product/film having a substrate/film coated with the ink (abstract).
Regarding claim 11: Konishi et al. teaches a rosin modified resin (para. 13) having a structural unit derived from a compound obtained by addition of an α,β -unsaturated carboxylic acid (para. 12) to a conjugated rosin acid (para. 13). Also .

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Konishi et al. is the closest prior art, but does not teach the instance where the blend amount of the organic monobasic acid (C), relative to the conjugated rosin acid (A) is within a range from 150% by weight to 300% by weight.  There is no teaching or suggestion found in the prior art to increase the amount of organic monobasic acid taught by Konishi et al. to within the claimed amount.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767